On 26 September 1944, a petition was filed with the Attorney General of American Samoa. In it was alleged that three-fourths of the members of the Soliai family desired to have Soliai Pine of Nuuuli village removed as the matai of that family. Due notice of the petition was posted on the bulletin board at the Administration Building and a copy thereof was delivered to Soliai Pine. He filed an answer *191denying all of the allegations in the petition. The grounds upon which it was alleged that Soliai Pine should be removed are:
“1. That a few years ago when his son died, Soliai built his son’s grave with cement and higher than any of the former chiefs who had held this title.
2. That he tore down the round guest fale of the family and gave the land upon which it was located to the Mormon church for the purpose of erecting a church.
3. That he chased out some of the members of the family who had given most of their lives to the service of the Soliai name.
4. That he gave an order to the effect that dead members of a certain part of the Soliai family could not be buried in the family cemetery.”
This action was brought under the provision of Section 79, paragraph 7 of the Codification of ,the Regulations and Orders for the Government of American Samoa. Under this section of the Codification, before a matai can be removed from his office, it is necessary for the petitioners to prove by the greater weight of the evidence (1) that three-fourths of all the adult persons of the family desire his removal, and (2) that the grounds upon which his removal is requested are sufficient to warrant his removal.
Without going into a detailed discussion of the evidence presented in this case, the court finds that the petitioners have failed to prove that three-fourths of the adult members of the Soliai family desire his removal and they have also failed to prove sufficient acts of wrongdoing on the part of Soliai Pine to warrant the court in ordering him to be removed from this title. Now, therefore,
IT IS ORDERED, ADJUDGED AND DECREED that the petition for the removal of Soliai Pine as the holder of the matai name Soliai be and the same is hereby denied.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the cost of this action be fixed at $10.00 and that it be paid by the petitioner Fia.
*192IT IS FURTHER ORDERED, ADJUDGED AND DECREED that a certified copy of this order be delivered to the Attorney General of American Samoa.